 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   JEFFREY KEITH JACKSON,                                Case No. C21-5042-SKV

11            Plaintiff,                                 [PROPOSED] ORDER GRANTING
                                                         STIPULATED MOTION FOR REMAND
12            vs.

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for disability insurance benefits under Title II of the Social

17   Security Act be REVERSED AND REMANDED to the Commissioner of Social Security for an

18   opportunity for a hearing and a new decision by an administrative law judge (ALJ). On remand,

19   the ALJ shall further evaluate the opinion evidence from Dr. Saue and Dr. Gaffield; further

20   evaluate the claimant’s residual functional capacity; and obtain updated vocational expert

21   evidence.

22            //

23            //

24

     Page 1         [PROPOSED] ORDER - C21-5042-SKV
 1
              Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C.
 2
     § 2412, upon proper request to this Court.
 3

 4
              DATED this 14th day of July, 2021.
 5

 6

 7                                                         A
                                                           S. KATE VAUGHAN
 8
                                                           United States Magistrate Judge
 9

10

11
     Presented by:
12
     s/ Heidi L. Triesch
     HEIDI L. TRIESCH
13
     Special Assistant United States Attorney
     Office of the General Counsel
14
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
15
     Seattle, WA 98104-7075
     Telephone: (206) 615-3703
16
     Fax: (206) 615-2531
     heidi.triesch@ssa.gov
17

18

19

20

21

22

23

24

     Page 2      [PROPOSED] ORDER - C21-5042-SKV
